Citation Nr: 0321470	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


REMAND

On October 18, 2002, and on June 9, 2003, the Board of 
Veterans' Appeals (BVA or Board) ordered further development 
in your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare a letter asking the USMC 
Historical Center, Washington Navy Yard, 
1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, to provide any 
available information that might 
corroborate the veteran's alleged service 
in Vietnam or waters offshore.  Please 
advise the USMC that, in a letter dated 
February 10, 2003, the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) advised the Board that 
it forwarded this request to the USMC 
Historical Center.  Provide the USMC with 
a description of the veteran's 
participation in Operation FREQUENT WIND 
(the evacuation of South Vietnamese and 
American nationals from the former 
Saigon, Vietnam) from April 22 to May 2, 
1975.

Advise USMC that the service records show 
the veteran was a combat engineer on TAD 
to the 9th Marines (9th Marine Amphibious 
Brigade?), 3rd Marine Div, while 
operating in the territorial waters of 
South Vietnam.  Although the available 
records do not document that the veteran 
served in Vietnam, he alleges: (1) that 
on approximately April 2nd or 3rd, he and 
his Marine squad were flown from a ship 
to Tan Son Nhut Airbase to provide 
airport security; and (2) that on April 
29th, he was trucked to the American 
Embassy in Saigon where it was very 
chaotic, there was difficulty getting 
into the embassy, he put the American 
ambassador into a helicopter and then he 
was evacuated by helicopter.  Please 
request a unit history for the 30-day 
period from April 2nd to May 2nd, 1975 and 
all available detailed information that 
shows what (and where) unit members (in 
particular, the veteran) did during that 
time period.  Provide USMC with copies of 
any personnel records we have, including 
the NAVMC 118 records in the envelope in 
the claims folder, showing service dates, 
duties, and units of assignment.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


